Citation Nr: 1731659	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for hearing loss of the left ear.

2.  Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to specially adapted housing or special home adaptation.

(The issue of entitlement to an increased rating for dorsolumbar strain and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, prior to April 17, 2003, are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1965, from September 1967 to August 1970, and from April 1971 to May 1975.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2011 and October 2014 by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Additional issues on appeal are addressed in a separate Board decision.  The Veteran is represented by an attorney in those matters and statements have been provided specifically limiting the scope of that attorney's representation.  The Veteran is unrepresented in the issues addressed in this decision.


FINDINGS OF FACT

The Veteran died in June 2017, prior to promulgation of a decision in the pending appeals for entitlement to an increased rating for hearing loss, entitlement to an earlier effective date for PTSD, and entitlement to specially adapted housing.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  At the time of death, the Veteran had claims pending on appeal for entitlement to an increased rating for hearing loss, entitlement to an earlier effective date for PTSD, and entitlement to specially adapted housing.

As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) (West 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.





ORDER

The appeal for entitlement to an increased rating for hearing loss is dismissed.

The appeal for entitlement to an earlier effective date for PTSD is dismissed.

The appeal for entitlement to specially adapted housing or special home adaptation grant is dismissed.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


